              Case 8:19-bk-03039-RCT         Doc 40    Filed 11/26/19    Page 1 of 3



                                        ORDERED.

         Dated: November 26, 2019




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

In re:                                                       Case No.: 8:19-bk-03039-RCT
                                                             Chapter 7
Rodolfo Marin

                 DEBTOR                       /

                        ORDER APPPROVING
   THE CHAPTER 7 TRUSTEE’S APPLICATION TO RETAIN BK GLOBAL REAL
  ESTATE SERVICES AND JUBILEE REAL ESTATE TO PROCURE CONSENTED
  PUBLIC SALE PURSUANT TO 11 U.S.C. §§327, 328 AND 330 OF THE PROPERTY

          Upon the Notice and Application of Beth Ann Scharrer, the trustee in the above-captioned

case (“Trustee”), to Retain BK Global Real Estate Services and Jubilee Real Estate to Procure

Consented Public Sale pursuant to 11 U.S.C. § § 327, 328 and 330 (“Application”) [Docket No.

39], the Court having reviewed and considered the Notice, Application and the Affidavit of

Disinterestedness and having found good and sufficient cause appearing therefor and the same to

be in the best interest of Debtor and the creditors the Court hereby FINDS that:

    1. The Application is APPROVED

    2. The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 157(b)(2).

    3. Venue of this Chapter 7 case and the Application is proper pursuant to 28 U.S.C. §§ 1408

    and 1409.
        Case 8:19-bk-03039-RCT           Doc 40     Filed 11/26/19     Page 2 of 3



4. Notice of the Application was adequate and proper.

5. Defined terms not otherwise defined herein have the meanings given to them in the

Application and the Affidavit.

6. The Trustee is authorized to retain and compensate BKRES and Listing Agent to procure

Secured Creditor’s Consent, and otherwise market and sell the Property, in Debtor’s Chapter

7 case pursuant to Sections 327, 328(a) and 330 of the Bankruptcy Code, and Bankruptcy Rules

2014 and 2016, in accordance with the terms and conditions set forth in the BKRES

Agreement, the Listing Agreement and this Order. BKRES and Listing Agent shall not split

or otherwise share their fees with any other person or entity.

7. BKRES and Listing Agent are disinterested persons within the meaning of Bankruptcy

Code Section 101(14).

8. BKRES and Listing Agent shall be compensated in accordance with the BKRES

Agreement and Listing Agreement, respectively, and such compensation shall not hereafter be

subject to challenge except under the standard of review set forth in Section 330 of the

Bankruptcy Code.

9. BKRES and Listing Agent shall be authorized to receive and retain their fees from Secured

Creditor at the successful closing of the sale of the Property without necessity of further order

of the Court. The estate shall, in no circumstance, be obligated to compensate BKRES or

Listing Agent in such event and BKRES and Listing Agent shall not have a claim against the

estate for any unpaid amounts. BKRES and Listing Agent, and anyone claiming by, through

or under either of them, shall only have recourse for recovering its fee to Secured Creditor.

The estate shall have no liability for any such claim.
            Case 8:19-bk-03039-RCT          Doc 40     Filed 11/26/19      Page 3 of 3



   10. This Court shall retain jurisdiction to hear and determine all matters arising from or related

   to the implementation of this Order.


Richard M. Dauval, Esq., is directed to serve a copy of this order on interested parties who do
not receive service by CM/ECF and file a proof of service within three days of entry of the order.
